By Beatty, J.
I concur in the foregoing opinion, with this exception. I think a Court of Chancery may judicially notice what is a reasonable fee for conducting business before such Court, and when an extravagant allowance is made by the terms of a mortgage for the foreclosure of the same, that such Court should treat the allowance named merely as a penalty, and make such reasonable allowance only as a prudent man would pay for a foreclosure if' the money had to come out of his own pocket and not that of the mortgagor. In this case I think ten per cent, was an extravagant allowance. I think the Court below should have only allowed judgment to go for a reasonable amount not exceeding ten per cent. The Judge pre*209siding might have fixed it either upon his own sense of what was right, or he might have inquired of counsel in his Court, either under oath or not, according to his discretion.